DAVIS, Judge.
Mary Ellen DiGiacomo challenges her convictions and sentences for four counts of selling an unregistered security and *1082four counts of sale of a security by an unregistered dealer. We affirm.
DiGiacomo was charged in a fifty-three-count information for her involvement in twenty-six separate transactions. For each of these alleged transactions, she was charged with one count of sale of an unregistered security and one count of sale of a security by an unregistered dealer. In addition to these fifty-two counts, the State alleged one count of securities fraud. On appeal, DiGiacomo challenges only the charges related to four specified transactions.
At the conclusion of the State’s case, DiGiaeomo’s trial counsel made a “boilerplate” motion for judgment of acquittal as to all counts for failure to present a prima facie case. The trial court denied the motion. Because the motion for judgment of acquittal was general and did not address the specific grounds raised on appeal, these issues are not preserved for appellate review. See Miller v. State, 712 So.2d 451 (Fla. 2d DCA 1998).
Affirmed.
SALCINES, J., and THREADGILL, EDWARD F., Senior Judge, Concur.